People v Moore (2019 NY Slip Op 06972)





People v Moore


2019 NY Slip Op 06972


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019

PRESENT: SMITH, J.P., CENTRA, CARNI, LINDLEY, AND DEJOSEPH, JJ. (Filed Sept. 27, 2019.)


MOTION NO. (1671/99) KA 99-00484.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vJOHN MOORE, ALSO KNOWN AS FRANKIE, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER Motion for reargument denied.